            Case 2:15-cv-00612-RSL Document 198 Filed 04/03/20 Page 1 of 10




 1                                                              The Honorable Ronald B. Leighton
 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT TACOMA
 7
      CHERYL KATER and SUZIE KELLY,                     No. 15-cv-0612-RBL
 8    individually and on behalf of all others
      similarly situated,                               PLAINTIFFS’ REPLY IN SUPPORT OF
 9
                                                        MOTION FOR ENTRY OF MODEL
10                           Plaintiffs,                PROTECTIVE ORDER AND MODEL
11                                                      AGREEMENT RE: DISCOVERY OF
             v.
                                                        ELECTRONICALLY STORED
12                                                      INFORMATION
      CHURCHILL DOWNS INCORPORATED, a
13    Kentucky corporation, and BIG FISH
      GAMES, INC., a Washington corporation.            Noting Date: April 3, 2020
14

15                           Defendants.

16

17    MANASA THIMMEGOWDA, individually                  No. 19-cv-0199-RBL
      and on behalf of all others similarly situated,
18                                                      PLAINTIFF’S REPLY IN SUPPORT OF
                             Plaintiff,                 MOTION FOR ENTRY OF MODEL
19
                                                        PROTECTIVE ORDER AND MODEL
20           v.
                                                        AGREEMENT RE: DISCOVERY OF
21    BIG FISH GAMES, INC., a Washington                ELECTRONICALLY STORED
      corporation; ARISTOCRAT                           INFORMATION
22
      TECHNOLOGIES INC., a Nevada
23    corporation; ARISTOCRAT LEISURE                   Noting Date: April 3, 2020

24    LIMITED, an Australian corporation; and
      CHURCHILL DOWNS INCORPORATED, a
25    Kentucky corporation,
26
                             Defendants.
27
                                                                 T OUSLEY B RAIN S TEPHENS PLLC
     REPLY ISO MODEL PROTECTIVE                                      1700 Seventh Avenue, Suite 2200
     ORDER AND MODEL ESI PROTOCOL                                     Seattle, Washington 98101-4416
                                                                  Tel: 206.682.5600 • Fax: 206.682.2992
                 Case 2:15-cv-00612-RSL Document 198 Filed 04/03/20 Page 2 of 10




 1                                                     TABLE OF CONTENTS

 2

 3   INTRODUCTION......................................................................................................................... 1

 4   ARGUMENT ................................................................................................................................. 2

 5      I.     The Court Should Enter The District’s Model Orders. ................................................ 2

 6    II.      The Court Should Not Enter Defendants’ Cherry-Picked Orders. ............................. 4

 7   III.      Defendants’ Brief Is Littered With Half-Truths And False Allegations. .................... 6

 8   CONCLUSION ............................................................................................................................. 6

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                                               T OUSLEY B RAIN S TEPHENS PLLC
      REPLY ISO MOT. FOR MODEL PROTECTIVE                                                           1700 Seventh Avenue, Suite 2200
      ORDER AND MODEL ESI PROTOCOL- ii                                                               Seattle, Washington 98101-4416
                                                                                                 Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:15-cv-00612-RSL Document 198 Filed 04/03/20 Page 3 of 10




 1                                         TABLE OF AUTHORITIES

 2   United States District Court Cases
 3
     Corley v. Google, Inc.,
 4          No. 16-cv-00473, 2016 WL 3421402 (N.D. Cal. June 22, 2016) ................................... 2, 4

 5   Fish, LLC v. Harbor Marine Maint. & Supply, Inc.,
            No. 17-cv-0245-JCC, 2018 WL 1121332 (W.D. Wash. Mar. 1, 2018) .............................. 2
 6

 7   Minnis v. Washington,
            No. 11-cv-5600-BHS, 2013 WL 3189051 (W.D. Wash. June 20, 2013) ....................... 3, 4
 8
     Wilson v. PTT, LLC,
 9          No. 18-cv-05275-RBL (W.D. Wash. Mar. 03, 2020) ......................................................... 3
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                              T OUSLEY B RAIN S TEPHENS PLLC
      REPLY ISO MOT. FOR MODEL PROTECTIVE                                         1700 Seventh Avenue, Suite 2200
      ORDER AND MODEL ESI PROTOCOL- iii                                            Seattle, Washington 98101-4416
                                                                               Tel: 206.682.5600 • Fax: 206.682.2992
             Case 2:15-cv-00612-RSL Document 198 Filed 04/03/20 Page 4 of 10




 1                                            INTRODUCTION

 2          After sixteen months of tense negotiations, the Parties still—regrettably—cannot agree

 3   on a Protective Order and ESI Protocol. Plaintiffs consequently proposed a neutral and practical

 4   path forward: the Court should enter this District’s Model Orders, removing Defendants’ final

 5   claimed firewall to document production, and the Parties should thereafter continue their

 6   negotiations on mutually agreed upon customized orders. Dkt. 192/143 (“Motion”).

 7          The main thrust of Defendants’ responsive brief is to call Plaintiffs’ Motion “vexatious,”

 8   to falsely accuse Plaintiffs’ counsel of all sorts of bad acts, and to ask for sanctions. See Dkt.

 9   196/147 (“Opposition”) at 1. The filing reads more like a manifesto of Defendants’ counsel’s

10   purported grievances than an opposition to the relief Plaintiffs seek. Unfortunately, this approach

11   appears to be Defendants’ counsel’s modus operandi when they have to deliver bad news to their

12   clients. See Dkt. 164/115 (Defendants’ Rule 23(d) Motion) (accusing Plaintiffs’ counsel of

13   misrepresentations and ethical breaches). And it’s just as unproductive and untruthful now as it

14   was the last time around. See Dkt. 185/136 (summarily denying Defendants’ Rule 23(d) Motion).

15          As almost an afterthought, Defendants propose that the Court enter their preferred,

16   extremely customized Protective Order and ESI Protocol. Opposition at 9–12. Defendants

17   contend that those versions contain provisions the parties have agreed to at various points since

18   December 2018. That’s about half true; while Plaintiffs have at various points provisionally

19   agreed to certain provisions, at all times—as with all complex negotiations—individual

20   concessions were always dependent on reaching a final, complete, docketed agreement.

21   Moreover, what Defendants fail to disclose in the Opposition is that their preferred orders

22   contain a variety of provisions that represent drastic departures from this District’s Model Orders

23   (and those of the Northern District of California), and would substantially prejudice Plaintiffs.

24          It’s long past time for a Protective Order and ESI Protocol to be entered in this case, and

25   there’s no reason to allow either party to cherry-pick preferred terms. Consequently, the Court

26   should grant Plaintiffs’ Motion, enter the District’s Model Orders, and encourage the Parties to

27   continue meet and confer efforts aimed at reaching any further agreements.
                                                                       T OUSLEY B RAIN S TEPHENS PLLC
      REPLY ISO MOT. FOR MODEL PROTECTIVE                                  1700 Seventh Avenue, Suite 2200
      ORDER AND MODEL ESI PROTOCOL- 1                                       Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
                Case 2:15-cv-00612-RSL Document 198 Filed 04/03/20 Page 5 of 10




 1                                               ARGUMENT

 2   I.        The Court Should Enter The District’s Model Orders.

 3             There is an obvious, neutral, and fair solution to any motion—including this one—over

 4   Protective Orders or ESI Protocols. The Court should enter the District’s Model Orders. See, e.g.,

 5   Corley v. Google, Inc., No. 16-cv-00473, 2016 WL 3421402, at *2 (N.D. Cal. June 22, 2016)

 6   (entering model order, observing that “[Defendant] moves the court to issue the protective order

 7   developed by the parties in the course of their negotiations, but the parties reached neither a final

 8   agreement to adopt that protective order nor any binding subsidiary agreement to adopt a subset

 9   of its terms . . . . Defendant has failed to show it will suffer any specific harm or prejudice if the

10   court, instead, issues the model order.”); Fish, LLC v. Harbor Marine Maint. & Supply, Inc., No.

11   17-cv-0245-JCC, 2018 WL 1121332, at *3 (W.D. Wash. Mar. 1, 2018) (“[T]he parties are

12   DIRECTED to prepare a stipulated protective order for the Court’s entry, using the Court’s

13   model order.”). Doing so will remove Defendants’ last claimed impediment to producing

14   documents1 and will incentivize the Parties to continue negotiating, as the Model Orders

15   obviously aren’t perfect for either side.

16             Defendants’ Opposition fails to even argue that this District’s Model Protective Order

17   and ESI Protocol are insufficient for this case. See Opposition at 5-9 (arguing only that Plaintiffs’

18   Motion was “filed in violation of the Local Rules”2 and that it “failed to show good cause”).

19   There’s a simple explanation for Defendants’ failure: the District’s Model Orders were “drafted

20
     1
              To be clear, Plaintiffs have repeatedly expressed to Defendants that pending the entry of
21   a stipulated protective order, they will treat any documents designated as “confidential” pursuant
     to the terms of this District’s Model Protective Order.
22   2
              Plaintiff’s counsel concedes that the Motion did not contain a formal “certification” that
     the parties have previously conferred on these subjects. That was an oversight, for which counsel
23   apologizes, borne out of the haste with which the Motion was filed given Defendants’ impending
     production deadlines, continuing refusal to produce documents, and twelve-day delay in
24   responding to Plaintiffs’ most recent compromise proposal. See Motion at 3. In any event, the
     Parties have met and conferred extensively in an effort to reach an agreement on an ESI protocol
25   and Protective Order. The first telephonic meet and confer occurred on February 26, 2019, and
     was between Todd Logan (for Plaintiff Kater) and Steven Seigel of the Susman Godfrey Firm
26   (for CDI). To be clear, contrary to Defendants’ counsel’s representations and sworn testimony,
     see Opposition at 2 n.1 and Barnhart Decl., Dkt 197 at ¶ 2, counsel from Covington did not
27   participate in that meet-and-confer or any of the other prior written negotiations.
                                                                        T OUSLEY B RAIN S TEPHENS PLLC
         REPLY ISO MOT. FOR MODEL PROTECTIVE                                1700 Seventh Avenue, Suite 2200
         ORDER AND MODEL ESI PROTOCOL- 2                                     Seattle, Washington 98101-4416
                                                                         Tel: 206.682.5600 • Fax: 206.682.2992
             Case 2:15-cv-00612-RSL Document 198 Filed 04/03/20 Page 6 of 10




 1   and approved by the judges of this district based on their collective experience managing

 2   numerous cases with confidential material,” and consequently are sufficient to protect the

 3   confidentiality interests of all parties in these cases. Minnis v. Washington, No. 11-cv-5600-BHS,

 4   2013 WL 3189051, at *2 (W.D. Wash. June 20, 2013) (“Defendants do not address why they

 5   allegedly refused to enter into the Court’s model protective order or why they proposed a

 6   different protective order.”); see also Wilson v. PTT, LLC, No. 18-cv-05275-RBL, Dkt. 107

 7   (W.D. Wash. Mar. 03, 2020) (entering the District’s Model ESI Protocol).

 8          Defendants do briefly highlight three reasons why they prefer their own customized

 9   Protective Order. See Opposition at 10-12. None are near compelling enough to jettison the

10   District’s Model Orders in favor of Defendants preferred orders.

11          First, Defendants argue that their preferred draft contains a provision for additional

12   protection of “Highly Confidential” material. See Opposition at 10. But this District’s Model

13   Protective Order is more than sufficient for protecting confidential material. See Minnis, 2013

14   WL 3189051, at *2 (W.D. Wash. June 20, 2013). And while Plaintiffs have no objection to

15   negotiating additional protections for things like source code reviews, many of the provisions

16   Defendants seek represent drastic, one-sided deviations from the Northern District of California

17   Model Order that Defendants claim to have based their proposal on. Again, in these

18   circumstances, there’s no reason for Defendants to be allowed to cherry-pick terms.

19          Second, Churchill Downs would apparently like to share Plaintiffs’ confidential

20   information with non-appearing counsel. See Opposition at 10–11. But there’s good reason for

21   the decision by both the Western District of Washington and the Northern District of California,

22   in their Model Protective Orders, to permit disclosure of “Confidential” information only to

23   “counsel of record” (i.e., appearing outside counsel). The reason is that counsel of record are

24   subject to the Court’s jurisdiction and consequently must obey the Court’s orders regarding, for

25   example, treatment of sensitive discovery. And in a case like this—where discovery is likely to

26   be hotly contested over mental health issues like addiction—Plaintiffs do not consent to CDI’s

27   desire to share confidential information with unknown, non-appearing counsel. And while CDI
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      REPLY ISO MOT. FOR MODEL PROTECTIVE                                1700 Seventh Avenue, Suite 2200
      ORDER AND MODEL ESI PROTOCOL- 3                                     Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
             Case 2:15-cv-00612-RSL Document 198 Filed 04/03/20 Page 7 of 10




 1   claims the Model Order would “preclude CDI from effectively consulting with or seeking legal

 2   advice from the dedicated outside counsel,” see Opposition at 11, all CDI needs to do before

 3   sharing confidential information is have its lawyers appear in these cases. That’s not a big ask.

 4          Third, Defendants would like Plaintiffs to be forced to reveal the identity of their experts

 5   before providing those experts with any information that Defendants unilaterally designate as

 6   “Confidential” or “Highly Confidential.” See Opposition at 11–12. But this District’s Model

 7   Order, including the “Exhibit A” experts must sign before receiving confidential information,

 8   more than adequately protects Defendants’ confidentiality interests. Again, there’s good reason

 9   that neither the Western District of Washington nor the Northern District of California require

10   parties to preemptively identify experts to whom “Confidential” information is provided. In

11   brief, given the propensity of litigants in high-stakes cases to over-designate documents, the

12   provision Defendants ask for would have the practical effect of requiring Plaintiffs to pre-clear

13   their (even non-testifying) experts with Defendants. There’s no basis for that ask. See, e.g.,

14   Corley, 2016 WL 3421402, at *3 (N.D. Cal. June 22, 2016) (“[T]he protective order should

15   permit the parties to withhold the identities of non-testifying experts who do not review source

16   code and who are not officers, directors, or employees of a competitor of a party or expected to

17   become one.”).

18          At bottom, Defendants have neither explained why they “refused to enter into the Court’s

19   model protective order,” Minnis, 2013 WL 3189051, at *2, nor demonstrated that they “will

20   suffer any specific harm or prejudice if the court . . . issues the model order,” Corley, 2016 WL

21   3421402, at *2. The Court should grant the Motion and enter this District’s Model orders.

22   II.    The Court Should Not Enter Defendants’ Cherry-Picked Orders.

23          As a threshold issue, Defendants’ request that the Court enter their extremely-customized

24   Orders suffers from the same deficiency that the Opposition harps on: a failure to rigidly adhere

25   to the Local Rules. See Opposition at 1, 5, 6, 8, 12 (arguing that the Motion should be denied for

26   failure to include a LCR 26(c)(1) certification). Specifically, the Opposition violates LCR

27   26(c)(2), which requires that “Parties that wish to depart from the model order must provide the
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      REPLY ISO MOT. FOR MODEL PROTECTIVE                                 1700 Seventh Avenue, Suite 2200
      ORDER AND MODEL ESI PROTOCOL- 4                                      Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
             Case 2:15-cv-00612-RSL Document 198 Filed 04/03/20 Page 8 of 10




 1   court with a redlined version identifying departures from the model.” Because the Opposition

 2   includes no such redlines, Plaintiffs could ask the Court to summarily deny Defendants’ request.

 3          But Plaintiffs do not share Defendants’ belief that important issues at critical times of

 4   high-stakes litigation should be decided on petty grounds. Instead, Plaintiffs ask the Court to

 5   consider the merits of the Parties’ proposals. And as revealed by the redlines of Defendants’

 6   proposed Protective Order and ESI protocol—which Defendants hid from the Court—those

 7   proposals contain a variety of provisions which Plaintiffs do not agree to, which represent drastic

 8   departures from this District’s Model Orders, and which would substantially prejudice Plaintiffs.

 9   See Declaration of Todd Logan (“Logan Decl.”) ¶¶ 3–4; Logan Decl. Ex. 1 (Redline of Defs’

10   Proposed Protective Order); Logan Decl. Ex. 2 (Redline of Defs’ Proposed ESI Protocol).

11          Though the sheer volume of red in the “redlines” of Defendants’ proposals is instructive,

12   Plaintiffs will here identify a couple illustrative problems with Defendants’ proposed deviations

13   from this District’s Model Orders. For example, Defendants insist on categorizing Aristocrat’s

14   Executive Vice President, Ms. Sarah Leung, as “House Counsel,” and then exempting Ms. Leung

15   and her support staff from routine privilege log requirements. See Logan Decl. Ex. 1 at ECF-4

16   (§ 2.9); Ex. 2 at ECF-8 (§ E(1)). The problem with that request is that Ms. Leung has served in a

17   business capacity at Big Fish Games since 2009, when she was promoted from “Senior

18   Corporate Counsel” to “Director,” and has since ascended to business titles including “Senior

19   Director,” “Vice President,” and now “Senior Vice President” (one of five SVPs at Big Fish).

20   See https://www.linkedin.com/in/sarah-leung-a4a3b71. Many of Ms. Leung’s emails are likely to

21   reflect business decisions instead of legal advice, and consequently should enjoy neither

22   categorical privilege protections nor an exemption from privilege log requirements.

23          Another problematic customization proposed by Defendants is the deletion of Section

24   C(2)(b) from the District’s Model ESI Protocol. See Logan Decl. Ex. 2 at ECF-5. Under the

25   Model Protocol, after production of documents responsive to a RFP is substantially complete, the

26   responding party may review the production and request up to 10 additional search terms of

27   queries. Id. That’s crucial to an efficient discovery process because it fosters the production of
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      REPLY ISO MOT. FOR MODEL PROTECTIVE                                 1700 Seventh Avenue, Suite 2200
      ORDER AND MODEL ESI PROTOCOL- 5                                      Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
                Case 2:15-cv-00612-RSL Document 198 Filed 04/03/20 Page 9 of 10




 1   responsive documents where—as is common—the initial set of search terms uses inexact

 2   company jargon. For example, in these and other related cases, different defendants use different

 3   jargon to describe big-spenders in internal communications: some say “Whales,” others say

 4   “VIPs” or “Royals” or “highly engaged users,” and—Plaintiffs presume—others may simply say

 5   “addicts.” But when an an initial set of search terms for an RFP requesting emails describing big-

 6   spenders doesn’t use exactly the right jargon (e.g., “VIP” instead of “Whale”), and consequently

 7   turns up few or no results, the right result isn’t that the RFP is a dead-end. The right result is that

 8   the requesting party should get one opportunity to tweak the terms in an effort to establish

 9   whether responsive documents really do exist. That’s why Section C(2)(b) is included in the

10   District’s Model ESI Protocol, and there’s no basis for Defendants to jettison it in these cases.

11   III.      Defendants’ Brief Is Littered With Half-Truths And False Allegations.

12             Due to page constraints, Plaintiffs cannot here correct every half-truth and false

13   allegation in the Opposition. But here are just an illustrative handful:

14   •      The Parties to this litigation did not reach a complete agreement on a Protective Order in
            April 2019. Among other issues, the only parties to that draft document were Cheryl Kater
15          and Churchill Downs. See Logan Decl. ¶¶ 5–6 and Exhibit 3 (April 19, 2019 Draft Order).
16   •      Thimmegowda did not issue 79 unique jurisdictional RFPs. She issued approximately two
            dozen each to (1) CDI and (2) the Aristocrat defendants (identically). And when Defendants
17          raised an objection after the most recent telephonic hearing, Thimmegowda agreed to narrow
            her requests to one dozen (12) each to CDI and Aristocrat. See Logan Decl. ¶ 7.
18
     •      Plaintiffs’ counsel have had no improper communications with any BFG ex-employees.
19          Regarding the person referenced in the Opposition, Plaintiffs’ counsel have been in contact
            with that individual’s attorney, Greg Devlin of Winston & Cashatt, since February 25, 2020.
20          See Logan Decl. ¶ 8.
21   •      Discovery is not completely stayed. The Parties’ stipulated discovery stay—the only stay
            now in effect—does not extend to third-party discovery. See Dkt. 117/62 at 3.
22
     •      Kater has repeatedly provided the basis for a forthcoming motion to compel: despite being
23          ordered to respond to Kater’s pre-amendment discovery, and despite legally possessing those
            documents, CDI continues to flout its discovery obligations. See Logan Decl. ¶ 9.
24
                                                CONCLUSION
25
               Plaintiffs’ Motion should be granted. The Model Protective Order and Model ESI
26
     Protocol, attached to the Motion as Exhibits 1 and 2, should be entered.
27
                                                                        T OUSLEY B RAIN S TEPHENS PLLC
      REPLY ISO MOT. FOR MODEL PROTECTIVE                                   1700 Seventh Avenue, Suite 2200
      ORDER AND MODEL ESI PROTOCOL- 6                                        Seattle, Washington 98101-4416
                                                                         Tel: 206.682.5600 • Fax: 206.682.2992
            Case 2:15-cv-00612-RSL Document 198 Filed 04/03/20 Page 10 of 10




 1   Dated: April 3, 2020                     Respectfully submitted,

 2
                                              CHERYL KATER, SUZIE KELLY, and
 3                                            MANASA THIMMEGOWDA,
 4                                            individually and on behalf of all others
                                              similarly situated,
 5
                                              By: /s/ Todd Logan
 6
                                              EDELSON PC
 7
                                              Rafey Balabanian*
 8                                            rbalabanian@edelson.com
                                              Todd Logan*
 9                                            tlogan@edelson.com
                                              Brandt Silver-Korn*
10                                            bsilverkorn@edelson.com
                                              123 Townsend Street, Suite 100
11
                                              San Francisco, California 94107
12                                            Tel: 415.212.9300 | Fax: 415.373.9435

13
                                              By: /s/ Cecily C. Shiel
14
                                              TOUSLEY BRAIN STEPHENS PLLC
15
                                              Cecily C. Shiel, WSBA #50061
16                                            cshiel@tousley.com
                                              1700 Seventh Avenue, Suite 2200
17                                            Seattle, Washington 98101-4416
                                              Tel: 206.682.5600 | Fax: 206.682.2992
18

19
                                              *Admitted pro hac vice
20
                                              Attorneys for Plaintiffs and the Proposed
21                                            Class
22

23

24

25

26

27
                                                        T OUSLEY B RAIN S TEPHENS PLLC
      REPLY ISO MOT. FOR MODEL PROTECTIVE                   1700 Seventh Avenue, Suite 2200
      ORDER AND MODEL ESI PROTOCOL- 7                        Seattle, Washington 98101-4416
                                                         Tel: 206.682.5600 • Fax: 206.682.2992
